Grant, J.
We concur in the opinion of Brother Hooker, except that portion wherein he holds the law providing for the board of pardons to be unconstitutional. We also agree with him in saying that “the pardoning power should be carefully exercised, and that the fullest responsibility should rest upon the person to whom it is ■confided.” That power is vested exclusively in the Governor of the State, and any law which restricted this power would be unconstitutional and void. While, however, the Constitution unqualifiedly vests this power in the Governor, it, at the same time and with equal clearness, vests in the Legislature the power to provide, by law, regulations relative to the manner of applying for pardons. Article 5, § 11. tinder this power, it would clearly be competent for the Legislature to provide as regulations that the *447petition or application should be under oath; that it should be first submitted to the judge and prosecuting attorney, for them to indorse thereon or attach thereto such statements as they might deem proper to make touching the merits of the application, and designed to furnish the Governor -information upon which to base his action; that the testimony taken upon the trial, if it exists, should accompany the petition; and that ’testimony under oath should be taken at the prison or elsewhere bearing upon the reasons urged in the petition for pardon. Is there any doubt of the right of the Governor under this constitutional provision, without any act of the Legislature, to ask the opinion or advice of any of these officers, or to ask either to examine the facts upon which conviction was based, the conduct of the prisoner, or any other material facts, and report to him, without any abandonment of his constitutional duty? How else can he obtain the necessary facts upon which to base intelligent action? In the .absence of any law providing regulations, the Governor possesses the undoubted right to require, as a condition precedent to the consideration of an application, that it shall be accompanied by these statements. Certainly, a law which imposes no other regulations than those which he himself might impose is not unconstitutional. No Governor ought to pardon without having before him the facts upon which the conviction was based, as well as the ■ conduct of the prisoner after conviction. This law does nothing more than to prescribe the methods and regulations for obtaining this information which is so- necessary for an intelligent and proper exercise of the pardoning power. The section of the act upon which is based the alleged unconstitutionality reads as follows:
“It shall be the duty of said board to investigate the cases of such convicts now or hereafter confined in the State prisons and house or house's of correction as may *448petition for pardon or for a license to be at large, and to report to the Governor the results of their investigations, with such recommendations as in their judgment shall seem expedient either in respect to pardons or commutations, or refusal' of pardon or commutation. Upon receiving the result of any such examination, together with the recommendations aforesaid, the Governor may at his discretion, upon such conditions, with such restrictions, and under such limitations as he may deem proper, grant the desired pardon or comiputation, which warrant shall be obeyed and executed instead of the sentence originally awarded.” Laws of 1893, Act No. 150, § 6.
It was not the purpose or intention of this act to infringe upon the constitutional prerogatives or power of the Governor. The name given to the board in section 1— viz., “The Advisory Board in the Matter of Pardons”— clearly indicates this. In practice, as shown in Brother Hooker's opinion, the board assumes none of the power of the Governor to pardon, but recognizes its sole duty to be to gather information; and for this purpose it conducts its investigation with care and thoroughness, requiring notice to the authorities, and proofs to be taken and returned to him for his examination. The fact that such board is authorized to make recommendation is no infringement upon executive power. It might as well be held that the report and recommendation of the circuit court commissioner, to whom a case in equity has been referred, are an infringement upon the power of the court, upon which the Constitution and the law have conferred exclusive jurisdiction. It has been a common practice heretofore for the trial judge, the prosecuting attorney, and the jury who tried the prisoner to recommend to the Governor that he be or be not pardoned. It might as well be held that such recommendations were an unconstitutional interference with his power as to hold that the recommendations of this board are unconstitutional. The recommendations in the one case are of no greater sig*449nificance than in the other. In neither case have they any binding force upon him, and the law neither provides nor intends that they shall have. We hold the law to be constitutional, and the power to transfer convicts from one prison to another valid.
The writ must issue.
Long and Montgomery, JJ., concurred with Grant, J„